UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8108


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GREGG EDWARD PARKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:99-cr-70054-nkm-13)


Submitted:    August 17, 2009                 Decided:   August 27, 2009


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregg Edward Parker, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gregg Edward Parker appeals the district court’s order

granting his motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.         Accordingly, we affirm.          United States v.

Parker, No. 6:99-cr-70054-nkm-13 (W.D. Va. Sept. 15, 2008).                See

United States v. Dunphy, 551 F.3d 247 (4th Cir.), cert. denied,

129 S. Ct. 2401 (2009).        We deny Parker’s motion for appointment

of counsel.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument    would   not   aid    the   decisional

process.

                                                                       AFFIRMED




                                      2